Campbell, C. J.,
delivered the opinion of the court.
This is an action to recover damages sustained by the plaintiff from an alleged breach of a contract made by the defendant with the plaintiff to fill orders he might obtain for the manufactured goods of the defendant; and it should have been .left to the jury to find whether there was such a contract, and whether it was broken or not; and, if so, to award the damages shown to have resulted. It seems clear that there was an implied contract to ship goods in a reasonable time, and that this was not done in some instances, and that the plaintiff has a right to recover damages upon the case made by the record before us. He may not be entitled to commissions' eo nomine, but he is entitled to damages measured by them, if he was unjustly prevented, by act of the defendant, from getting his commissions, as they would have accrued if the defendant had performed his contract.

Reversed, and remanded for a new trial.